 172DECISIONS OF NATIONALSewanee Coal Operators Association,et al., tandUnitedMine Workers of America and District# 19, United Mine Workers of AmericaSycamoreCoal Company,Inc.andUnitedMineWorkersof AmericaandSouthernLabor Union,LocalNo. 139, Partyto theContract.Cases10-CA-6350 and 10-CA-6172August 22, 1967DECISION AND ORDEROn March 28, 1967, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatthey cease and desist therefrom and take certain af-firmative action, as set forth in the attached TrialExaminer'sDecision.The Trial Examiner alsofound that certain Respondents had not engaged inthe unfair labor practices alleged in the complaint.2Thereafter, the Respondents collectively (exceptProducts, Cardell, and New Floyd) filed exceptionsto the Decision and a supporting brief. Products in-dividually filed exceptions to the Decision and asupporting brief. The Charging Party filed an an-swering brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as herein modified.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondents, as named in footnote 1of this Decision,4 their officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:Substitute the words "on forms provided" for thewords "to be furnished" in paragraph 2(c).iThe Respondents named inthe complaint in thismatter are the follow-ing, referred to hereinafter as indicated in the parentheses- Sewanee CoalLABOR RELATIONS BOARDOperators Association (Sewanee), Basham Coal Company (Basham),Cates Coal Company (Cates), Marshall Meeks d/b/a Cherry Coal Com-pany # 15 (Cherry), James Campbell Coal Company, formerly ClearCreek Coal Company (Campbell), Coal Creek Coal Company (CoalCreek), Cardell Coal Company (Cardell), Cunningham Brothers CoalCompany (Cunningham), Easy Coal Company (Easy), 0 L Ellis CoalCompany (Ellis), Willis Flynn Coal Company (Flynn), Hubert Fultz CoalCompany (Fultz), Goodspring Coal Company (Goodspnng), GrundyMining Company (Grundy), Howard Higgins and/or Austin Matthewsd/b/a Hickory Coal Company (Hickory), Howard Higgins Coal Company(Higgins), C P Hunzicker Coal Company (C.P Hunzicker), Frank Hun-zicker Coal Company (F Hunzicker), Alton Johnson Coal Company(Johnson),Kelly Creek Coal Company (Kelly), Alton Johnson d/b/aMaple Coal Company (Maple), Martin Coal Company (Martin), MarshallMeeks Coal Company (Meeks), New Floyd Coal Company (New Floyd),9thWest Coal Company (9th West), North End Coal Company (NorthEnd), Leon Nunley Coal Company (Nunley), Earl Patton d/b/a HubertFultz Coal Company (E Patton), J R Patton Coal Company (J R Pat-ton), Leon Patton Coal Company (L Patton), M A Payne, Inc (Payne),H Willis Flynn d/b/a Poplar Coal Company (Poplar), Joseph H Grahamd/b/a Pine Coal Company (Pine), R& S Coal Company (R & S), J.W San-ders Coal Company (Sanders), Stephenson Brothers Coal Company, Inc(Stephenson),Alton Johnson d/b/a Spruce Coal Company (Spruce),Sycamore Coal Company (Sycamore), Tennessee Consolidated CoalCompany (Consolidated), Tennessee Products & Chemical Company(Products), Tracy City Coal Company (Tracy City), Virgil Thomas CoalCompany (Thomas), Trussell Coal Company (Trussell), Walnut CoalCompany (Walnut), and Whitwell Mountain Coal Company (Whitwell),all of whom are collectively referred to herein as the Respondents2The Trial Examiner found no violation of Sec 8(a)(5) as to Sewaneeand New Floyd because no proof of their existence was presented at thehearingHe found no violation with respect to Easy and Whitewellbecause they were not properly served with the charges We agree withthese findings and hereby dismiss the allegations with respect to theseRespondents3We agree with the Trial Examiner that the requests to bargain werecontinuing requests, at least for the period of the certification year whenthe Board's certification required the Respondents to bargain, and that itwould have been futile for the Union "to have continuously repeated suchrequests thereafter " In addition, however, as the Respondent had anobligation to bargain for the certification year, we view the filing of thecharges on March 22, 1966, as being also a renewal of the Union's requestto bargain It constituted a clear and unmistakable notice to the Respond-ent that the Union intended to exercise the rights flowing from its certifi-cation and, as such, was tantamount to an explicit request to bargain.Since the Respondents failed to indicate an intention to negotiate evenwhen properly served with these charges, we view this failure as constitut-ing another refusal to bargain For this additional reason, we find that the6-month period of limitation contained in Sec 10(b) of the Act does notbar this proceeding4We agree with the Trial Examiner that the failure to prove proper ser-vice of the charges herein upon Easy and Whitewell precludes the findingof a violation against these Respondents However, we do not concur inhis inclusion of these Respondents in his Recommended Order There-fore, we hereby modify the Trial Examiner's Recommended Order to ex-clude Easy and WhitewellWe also note that in our recent decision inLayne and Son Coal Co ,Case 10-RC-6422, issued May 8, 1967 (not published in NLRBvolumes), we found S & F Coal Co, Gob Coal Co , Birch Coal Co, andTrio, Inc., to be included within the certification in the instant caseSimilarly, these companies cannot be included in this Order as they werenot parties to the instant proceeding However, we also note that the ex-clusion from the Order of all the aforenoted companies in no way affectstheir inclusion in the certified unit167 NLRB No. 12 SEWANEE COAL OPERATORS ASSN.173TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE'SIDNEY J. BARBAN, Trial Examiner:The complaint inCase lO-CA-6350,issued on April 8,1966 (based oncharges filed on November 1, 1965, and March 22,1966), alleges that the Respondents violated Section8(a)(1) and(5) of the Actby their refusal on or about June17, 1965, and at all times thereafter,to bargain collective-ly with UnitedMine Workers of America,herein referredto as UMW, as the exclusive representative of the em-ployees in a unit found appropriate by the Board.The complaint in Case 10-CA-6172,issued on Sep-tember3, 1965 (based on charges filed July 1, 1965, andAugust 30,1965), alleges that Respondent Sycamore, inits trade name and style of PoplarCoal Company, Inc.,recognized and signed a collective-bargaining agreementwith Southern Labor Union,Local No. 139, hereinreferred to as SouthernLaborUnion, and thereaftermaintained and enforced that agreement in violation ofSection 8(a)(1) and(2) of the Act.Answers to the complaints were filed by all Respond-entsexceptCardellandNew Floyd.RespondentSe,,ranee was allegedby itsformer counsel and officer tobe no longer in existence. All answers denied the viola-tions of the Act alleged in the complaints,although ad-mitting certain factual allegations.No answer appearsfrom Southern Labor Union.These proceedings were heard at Chattanooga, Ten-nessee, on September 19 and 20, 1966,upon an orderconsolidating cases and notice of hearing.All Respon-dents, exceptCardelland New Floyd,were representedat the hearing. The former counsel and officer of Sewaneeappeared specially asserting that Sewanee was no longerin existence.Southern Labor Union was not representedat the hearing.Upon the entire record in this case,2from my observa-tion of the witnesses,and after due consideration of thebriefsfiled bytheGeneral Counsel,Products,and allother Respondents exceptCardelland New Floyd, I,make the following:FINDINGS OF FACT AND CONCLUSIONSF.JURISDICTIONThe Board,in itsDecision and Direction of Election inCases 10-RC-5497, 5593, 5604, 5605 (unreported),dated September 20, 1963 (herein called the representa-tion proceeding), asserted jurisdiction over Sewanee andmembers of Sewanee, located in Tennessee, finding thatthe employees of all members of Sewanee comprised amultiemployerunitappropriate for the purposes of collec-tivebargaining.Subsequently, in a Decision andDirection, datedMay 17, 1965, 152 NLRB 663, theBoard, as more fully discussed hereinafter, found that themultiemployer unit continued appropriate for the pur-poses of collective bargaining after the dissolution ofSewanee, and thereafter the UMW was certified by theBoard as the exclusive representative of the employees inthat unit. The present proceeding concerns the obligationof those operators, as defined in the Board's Decision andDirection of May 17, 1965, to bargain with the UMWpursuant to that certification.The pleadings in this matter show that Grundy andSycamore, employers within the unit found appropriateby the Board, each sold and delivered to Consolidated,during the past calendar year, coal of a value in excess of$50,000 which those employers had mined in Tennessee.During the same period, Consolidated sold and shippedcoal to customers located outside the State of Tennesseeof a value in excess of $50,000.Products, a former member of Sewanee within thedefinition of the unit found appropriate by the Board, ad-mits that it is engaged in commerce within the meaning ofthe Act, but denies that it has engaged inmining coal inthe area involved since 1962, or that it has recently soldor shipped any coal to customers outside the State ofTennessee.The operations of other Respondents (except NewFloyd) included within the appropriate unit, as more fullydiscussed hereinafter, have been affected by a strikewhich began on or about December 26, 1962, and wasunresolved at the time of the hearing in this matter.Upon the above, it is found that the Respondents in thisproceeding, except New Floyd, are engaged in commercewithin the meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction over theRespondents,otherthan,forreasonssetforthhereinafter,New Floyd. SeeElectrical Contractors ofTroy and Vicinity,116 NLRB 354. Cf.Hygienic Sanita-tionCompany,118 NLRB 1030.II.LABORORGANIZATIONSUMW, District #19, United Mine Workers of Amer-IRespondents named in the complaint in this matter are the follow-ing, referred to hereinafter as indicated in the parentheses Sewanee CoalOperators Association (Sewanee), Basham Coal Company (Basham),Cates Coal Company (Cates), Marshall Meeks d/b/a Cherry Coal Com-pany #15 (Cherry), James Campbell Coal Company, formerly ClearCreek Coal Company (Campbell), Coal Creek Coal Company (CoalCreek), Cardell Coal Company (Cardell), Cunningham Brothers CoalCompany (Cunningham), Easy Coal Company (Easy), 0 L Ellis CoalCompany (Ellis), Willis Flynn Coal Company (Flynn), Hubert Fultz CoalCompany (Fultz), Goodspnng Coal Company (Goodspnng), GrundyMining Company(Grundy),Howard Higgins and/or Austin Matthewsd/b/a Hickory Coal Company (Hickory), Howard Higgins Coal Company(Higgins),C P Hunzicker Coal Company (C P Hunzicker),Frank Hun-zicker Coal Company (F Hunzicker), Alton Johnson Coal Company(Johnson),Kelly Creek Coal Company (Kelly), AltonJohnson d/b/aMaple Coal Company (Maple), Martin Coal Company (Martin), MarshallMeeks Coal Company (Meeks), New Floyd Coal Company (New Floyd),9th West Coal Company (9th West), North End Coal Company (NorthEnd), Leon Nunley Coal Company (Nunley), Earl Patton d/b/a HubertFultz Coal Company(E Patton), J R. Patton Coal Company (J R Pat-ton), LeonPattonCoal Company (L Patton), M A Payne, Inc (Payne),H Willis Flynn d/b/a Poplar Coal Company (Poplar),JosephH Grahamd/b/a Pine Coal Company (Pine), R& S Coal Company (R & S), J WSanders Coal Company (Sanders), Stephenson BrothersCoal Company,Inc (Stephenson),Alton Johnson d/b/a Spruce Coal Company(Spruce),Sycamore Coal Company (Sycamore), Tennessee Consolidated CoalCompany (Consolidated), Tennessee Products & Chemical Company(Products), Tracy City Coal Company (Tracy City), Virgil Thomas CoalCompany (Thomas), Trussell Coal Company (Trussell), Walnut CoalCompany (Walnut), and WhitwellMountainCoal Company (Whitwell),all of whom are collectively referredto herein as the Respondents.2 In accordance with the rulings made at the hearing, I have studied,and considered the transcripts and exhibits in Cases 10-RC-5497, 5593,5604, 5605,insofar as they bear on the issues in this matter.A stipulationof the parties with respect to certain charges filed and withdrawn byUMW, submitted after the close of the hearing, has been marked SewaneeExh 2 and is received in evidence. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDica, and SouthernLabor Unionare labor organizationswithin the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues in these proceedings derive for the most partfrom contentions of the parties as to the effect of the dis-solution of Sewanee and the cessation of operations of asubstantial number of its members upon the multiem-ployer unit found by the Board,upon the obligation tobargain with UMW which was certified by the Board inthat unit,and the propriety of an order against Respond-ents,or any of them,in the circumstances.The principalissues in Case 10-CA-6350 arethe following:1.Whether the complaint is barred by Section 10(b) ofthe Act because not all Respondents were served with co-pies of the charges within 6 months of the UMW requestfor bargaining,although copies of the charge were servedupon all Respondents thereafter within 12 months aftercertification of UMW by the Board.2.Whether the dissolution of Sewanee and the cessa-tion of operations of a number of its members destroyedthe multiemployer unit found appropriate by the Board orrenders impermissible an order directing Respondents, orany of them,to bargain with the UMW in such unit.3.Whether,inparticular,thecomplaint againstProducts should be dismissed on the asserted ground thatithad no employees at the time of the election and hasnone now,and has not been engaged in the basic opera-tion involved-mining coal-for many years.4.Whether UMW is engaged in operations in competi-tionwith Respondents making it improper to requireRespondents to bargain with UMW.In Case 10-CA-6172,the issue presented is whetherthe complaint is barred by Section 10(b) of the Act, in-asmuch as the charges in that case were filed and servedmore than 6 months after the execution of the collective-bargaining agreement attacked in that case.B.Background; Prior ProceedingsThe Respondents (other than New Floyd) are or havebeen involved with the coal mining industry in threecounties of the State of Tennessee (Marion, Sequatchie,and Grundy). Two of the Respondents, Products andConsolidated, during times material to this proceeding,have controlled almost all the coal bearing land in thosecounties, and with few exceptions, those Respondentswho are, or have been, mining coal in that area have doneso pursuant to arrangements mae by themselves or byothers with Consolidated or Products.In September 1962, a number of operators mining coalin the three county area formed and incorporatedSewanee to represent them in collective bargaining withthe UMW. Sewanee and the UMW met on four occasionsbetween September 1962 and January 1963, but were notable to reach an agreement. In fact, the employees ofmembers of Sewanee represented by the UMW went onstrike on or about December 26, 1962, as a result ofwhich the mines operated by Sewanee members wereshut down. According to the testimony of a representa-tive of the UMW in the present proceeding, the strikecontinued to be current at the time of the hearing in thiscase.In February 1963, the UMW filed a petition for certifi-cation as the bargaining representative of the employeesemployed in a multiemployer bargaining unit includingthemembers of Sewanee, docketedasCase10-RC-5497. This petition was consolidated with thepetitions of the Southern Labor Union for separatesingle-employerunitsofthreemembersofSewanee-Grundy, Stephenson, and Payne-docketedasCases 10-RC-5593, 5604, and 5605. Following ahearing on the consolidated cases, the Board, on Sep-tember 20, 1963, issued its Decision and Direction ofElection, finding a multiemployer bargaining unit of theemployees of members of Sewanee appropriate, anddirecting an election in that unit.The challenged ballots cast at the election being suffi-cient to affect the results of the election, the Boarddirected that a hearing on the issues raised be held beforea Trial Examiner of the Board. Thereafter, upon motionof Grundy that the original representation hearing bereopened to receive evidence of events occurring sincethat time allegedly affecting the unit in substantialrespects, the Board broadened its Order directing a hear-ing to include the matters raised by Grundy's motion.A hearing was held pursuant to the Board's Order be-fore Trial Examiner Boyls on June 16 and 17, 1964. Atthe hearing, the parties entired into stipulations, uponwhich the Board ordered the challenged ballots openedand counted. Based upon the record and Trial ExaminerBoyls' report on challenged ballots and events affectingcomposition of unit, the Board also affirmed its prior find-ing that a multiemployer unit was appropriate with clarifi-cations which must now be considered.In her report as adopted by the Board, Trial ExaminerBoyls found that, after all of the members of Sewanee hadbeen shut down by the strike of December 1962, anumber of changes had taken place. Among these was thedecision of Sewanee to dissolve and the surrender of itscharter to the State of Tennessee in June 1963. Of thevarious members of Sewanee, it was noted that Grundyhad resumed operations in May 1963, and was in theprocess of assisting another, H. Willis Flynn, to resumeoperations. Trial Examiner Boyls further found that "anumber [of the small mine operators who were membersof Sewanee] in addition to Grundy are now engaged inoperating coal mines and that others have expressed anintention or desire to resume operating their old mines orstart operating new ones when and if they can." Withrespect to some of the previous members of Sewanee whotestified that they had no intention of resuming the busi-ness of operating coal mines, Trial Examiner Boyls, onthe basis of the record and the analysis of the evidence setforth, stated her conviction that some of those so testify-ing would "find the means of again operating their oldmines or other mines in that area," and would continue tohave the need of the multiemployer strength in dealingwith a representative of their employees in collective bar-gaining.Trial Examiner Boyls held that the multiemployer unitpreviously found appropriate by the Board was notdestroyed or rendered inappropriate by "the fact thatSewanee surrendered its corporate charter and dissolveditself as a corporation, since such unit may exist withoutany formal organization." She found it significant that theoperators had a history of successful bargaining on a mul-tiemployer basis, had evidenced a desire to continue bar-gaining on that basis, and had engaged in substantial col- SEWANEE COAL OPERATORS ASSN.175lective bargaining on that basis with the UMW. As theTrial Examiner noted, while employers may withdrawfrom multiemployer units at appropriate times, "plainlya withdrawal after bargaining negotiations have com-menced, a strike has ensued, and the Union has won anelection in the multiemployer unit is not an appropriatetime."As to the composition of the unit, the Trial Examinerstated, in part.The record shows that several of the small operatorswho have been found by the Board to constitute apart of the multiemployer bargaining unit operatedunder corporate names but are now operating as in-dividuals or under different corporate names. Wherean individual had the sole or controlling interest in acorporation which was a member of Sewanee, itseems only fair and realistic, for the purposes of thisproceeding to consider him rather than the corpora-tion as the person constituting a part of the multiem-ployer group. Accordingly, where the individualforms another corporation and operates a new or dif-ferent mine in the geographic area here involved, hisemployees should be treated as continuing to con-stitute a part of the multiemployer bargaining unit.By the same token it should be considered materialfor the purpose of this proceeding that a member ofSewanee is now operating, or will when the strikeends be operating, a mine in the same geographicarea, different from the one he operated prior to thestrike.Itmay well be that a substantial number of thoseoperators who were members of Sewanee before thestrike started will never again operate coal mines inthe area here involved. But even a substantial dimnu-tion in the membership of a multiemployer unit doesnot destroy that unit or render it inappropriate.*****... It is accordingly recommended, that the Board3The Board,in its original Decision and Direction of Election, had ex-cluded from the unit, "office clerical employees,professional employees,technical employees,owner-operators,mine foremen,and their super-visors as defined in the Act "Itappears that this employer is the sameas Coal CreekCompanylocated atTracy City,Tennessee(See pp 21 and 340 of the June 1963transcript and Sewanee Exh 10 before Trial Examiner Boyls)It is proba-ble that RespondentCoal Creek,which the formal papers in this proceed-ing locates at Whitwell, Tennessee,is the same employer For the purposeof this Decision,it is assumed that Campbelland CoalCreek refer to thesame operator,hereinafter called Campbell5Sometimes,spelled Fults,and possibly correctly since it so appears onpostal return receiptsThe recordshows that Fultz became a member ofSewanee when operating a mine leased from Earl Patton When Fultzturned the mine back to Earl Patton,the latter succeeded to Fultz' mem-bership6Sometimes referred to in the record as J P Hunzicker9The stipulation read into the record by the General Counsel names"James Patton Coal Company"as a member of Sewanee However, thereis no Respondent by that name in this proceeding J R Patton,which is aRespondent in this matter, was one of the companies named in the petitionin the representation proceeding and was listed by counsel for Sewanee asone of its members in the 1963 transcript In the proceedingbefore TrialExaminer Boyls, James Patton was identified as the operator of Leon Pat-ton Coal Company,a Respondent herein, which was owned by Leon Pat-certify theUMW as the collective bargainingrepresentative of all the production and maintenanceemployees of those coal mining operators who wereformerly members of Sewanee, including those whoare not now operating but who resume operating atthe end of the strike or before the conclusion of thestrike.In its Decision and Direction, dated May 17, 1965, theBoard, in approval of Trial Examiner Boyls' findings andconclusions clarified the unit description as including "allproduction and maintenance employees of coal miningoperators who were formerly members of Sewanee CoalOperators Association, including those not operating butwho resume operating old mines either before or after theconclusion of the strike, and including also those in-dividuals who had sole or controlling interest in a cor-poration which was a member of Sewanee Coal Opera-torsAssociationwho form another corporation andoperate a new or different mine in the geographic areahere involved. '13On June 7, 1965, the Regional Director certified theUMW as the exclusive bargaining representative of theemployees involved. On August 31, 1965, the RegionalDirector served a corrected certification of representa-tive in the representation proceeding describing the unitin the terms used by the Board in its Decision andDirection.C.Respondents' Relationship to SewaneeOn the basis of the record as a whole, it is found thatthe following Respondents are either former members ofSewanee or were formed or controlled by former mem-bers of Sewanee within the meaning of the Decision andDirection of the Board dated May 17, 1965, in therepresentation proceeding (the first 29 listed being stipu-lated by the parties in this proceeding): Basham, Cates,Campbell,' Cunningham, Easy, Ellis, Flynn, Fultz,5Goodspring, Higgins, C.P. Hunzicker,6 F. Hunzicker,Johnson, Kelly, Martin, Meeks, 9th West, North End,Nunley, E. Patton, J.R. Patton,7 Payne, R & S., Sanders,Stephenson, Tracy City, Thomas, Trussell, Whitwell, L.Patton, Grundy, Products, Cardell,8 Hickory,9 Maple,1eton, and was a member of Sewanee It is found that both Respondents J RPatton and L Patton were members of Sewanee"Grundy and Products were specifically found to be members ofSewanee in the representation proceedings Cardell (sometimes spelledCordell in the record) was clearly among the 33 companies found by theBoard in the representation proceeding to be members of Sewanee It wasnamed on the list of companies attached to thepetition inthe representa-tion proceeding, which all parties appear to have accepted as members ofSewanee in that proceeding (with the exception of Grundy) Counsel forSewanee specifically named Cordell in that proceeding as one of the em-ployers concerning which he would stipulate facts establishingthe Board'sJurisdiction9Howard Higgins, the sole owner of RespondentHiggins(now in-operative), started and was the sole owner of Respondent Hickory, whichmine has since been taken over and is being operated under a differentcompany name by Austin Matthews Matthews was previously one of thepartners in Respondent R & S (now inoperative)Higgins is now astockholder and apparently operates Respondent Walnut in which Con-solidated is the principal stockholder.10Alton Johnson, who is the sole owner or has controllinginterest inRespondent Johnson (now inoperative), is the sole owner of RespondentMaple, on lease from Consolidated, and is in the process of mergingMaple intoMary Lee Coal Company, which is owned by Alton Johnsonand Consolidated Alton Johnson also formed and is the sole owner ofRespondent Spruce, which is currently operating- 176DECISIONSOF NATIONALLABOR RELATIONS BOARDPoplar,"Cherry,12 Spruce, Sycamore,Walnut, andPine.13While Consolidated was not named in the list at-tached to the petition in the representation proceeding, itowns and controls Grundy, and the record shows thatConsolidated's application for membership, like that ofGrundy and Products, was contingent only upon certifi-cation of UMW by the Board, which contingency, as theBoard noted in its original Decision and Direction ofElection, has been fulfilled. I have been unable to find anyprobative evidence of the existence of New Floyd, namedas a Respondent herein.D. The Requests and Refusal to BargainOn June 17, 1965, the UMW sent the following letter,addressed to "William A. Ables, Counsel and Secretary"of Sewanee, and sent copies to all of the Respondents, ex-cept as noted below:14United Mine Workers of America has been cer-tified as the bargaining agent, by the National LaborRelations Board, for the employees who are em-ployed by the operators of your Association.We reiterate what we previously stated in othermeetings with you that all matters are negotiable, andwe believe a sincere effort should be made, by allconcerned, to settle all differences through collectivebargaining.United Mine Workers of America desires to meetat a mutually agreed time and place to negotiate acontract.Trusting to hear from you....On July 19, 1965, the UMW sent the following letteraddressed to each of the Respondents, except as notedbelow: toOn June 17, 1965, we wrote to you and offered tonegotiate a contract covering wages, hours of work,and other conditions for your employees who havedesignated United Mine Workers of America as theirbargaining agent. To date you have wilfully refusedto answer our letter.11H Willis Flynn, who is the sole owner or has controllinginterest inRespondent Flynn (now inoperative), formed Respondent Sycamore andtook over Respondent Poplar, and is the sole owner of both12Marshall Meeks,who is thesole owneror has controllinginterest inRespondent Meeks (now inoperative), started and is the sole owner ofRespondent Cherry, which is also now inoperative13 J H Graham, a member of the board of directors of Sewanee, whohad a 50-percentinterestin and apparently operated Respondent 9th West(now inoperative), testified that he started Respondent Pine and operatedituntil he found it to be unprofitable, at which time he turned the mineback to Consolidated According to HustonBeaumont, avice president ofConsolidated and Grundy, the Pine Coal Company mine was recentlyclosed after being owned and operated by Harls McHone, who, accordingto his testimony before Trial Examiner Boyls, was associated with AustinMatthews and othersin the operationof Respondent R_& S Both Grahamand McHoneare shown by the record to have interests in coal mines cur-rently operatingin the areahere involved14No letter appears to have beensentto Cherry, Johnson, or PineHowever, since a copy wassent toMaple and to Alton Johnson per-sonally for Spruce, it is foundthata sufficientrequestwas upon Johnson.Similarly the request to Meeks would involve Cherryand the request to9th West would cover Pine See fns 10, 12, and 13,supra.Copies of theletter werealso sentto others not named in this case1sNo letter was sent to Cherry, Johnson, Pine, Whitwell, or GrundyLetters weresentto Johnson for Spruce and to Maple, as in the case of theprevious letter, as was the case with Meeks and 9th West also Also, sincethe letter was sent to Ables, who the record shows represents Con-solidated and Grundy, in the circumstances presented herein, it is foundWe again advise that the National Labor RelationsBoard has certified the United Mine Workers ofAmerica as the bargaining agent of your employees.Failure on your part to sit down and negotiate ingood faith in the near future will be considered by usas a refusal to comply with the Law of the Land, andproper application for the enforcement thereof willpursued.We request an early reply.None of the Respondents consented, in answer to theseletters, to recognize and bargain with the UMW as thebargaining agent certified by the Board. It was stipulated(except as to Cardell and New Floyd) that the July 19letter,was received by the addresses, and that thoseRespondents made no response to this letter.'6E.Respondents' Defenses in Case 10-CA-63501.Service of the charges:Respondents contend thatthe complaint in this matter must be dismissed under theprovisions of Section 10(b) of the Act for failure toproperly serve the charges on Respondents within 6-months of the date of the letters of the UMW requestingbargaining.The original charges in this case were filed by UMW onNovember 1, 1965, and were served upon the followingRespondents on November 2, 1965: Cherry, Campbell,Flynn, Grundy, Hickory, Maple, Meeks, 9th West, E.Patton,L.Patton,'?Pine,Stephenson,18Spruce,Sycamore, and Walnut. The charge did not name and ap-parently was not served upon Sewanee, as such.An amended charge in Case 10-CA-6350 was filed bythe UMW on March 22, 1966, and was served on March28, 1966, upon "William M. Ables, Jr., attorney," per-sonally, and upon Sewanee, in care of Ables, and uponthe Respondents named above and the following addi-tionalRespondents:Basham, Cates, Cardell, Cun-ningham, Ellis, Fultz, Goodspring, Higgins, C.P. Hun-zicker,F.Hunzicker, Johnson, Kelly, Martin, NorthEnd, Nunley, J.R. Patton, Payne, Poplar, R & S. Sanders,Products, Tracy City, Thomas, and Trussell.'sthat this was effective notice to Grundy SeeN.L R B v. AlbuquerquePhoenix Express,368 F 2d 451 (C A 10) Copies of this letter were alsosent to others not namedas Respondents here16After the letter ofJune17, Products wrote Ables on June 29, 1965,with a copy to the UMW, stating, "This is to advise you that you,as an in-dividual or as the representative of any association of any kind, have noauthority to represent us directly or indirectly in any bargainingnegotia-tions or anylitigationof any kind or nature "17The original charge named and was served upon "James Patton CoalCo " James Patton's testimony in the representation proceedingestablishes that this operationis the sameas Respondent L Patton In itsamended charge, noted hereinafter, the UMW correctly named Respond-ent L PattonisThe original charge named and was served upon "John StephensonCoal Co " The record in the representation proceeding shows that theparties identified this operation with StephensonBrothersCoal Company,the Respondent herein19The findings as to the service of the charges are based upon affidavitsof service and registered return receipts placed in evidence by the GeneralCounsel without objection from the parties. Although the Respondentsdenied actual service in their answers,no issuehas been made of the pointin the briefs The General Counsel's exhibits also show that copies of thecharges weresentby registered mail to Easy, New Floyd, and Whitwell,but were returned to the Regional Office of theBoard, for reasons whichdo not appear With respect to Easy, the charges were directed to MaxCondra, the owner of Easy, at the address he gave in testimony, beforeTrial Examiner Boyls Testimony in this proceeding shows that Condra isstill active inmining operations in the area SEWANEE COAL OPERATORS ASSN.The General Counsel's contention is two fold. First, heasserts in effect, that there is a multiemployer entity com-posed of former members of Sewanee and their succes-sors, which was adequately put on notice of the originalcharges by "service upon as many constituent members[of the entity] as could at that time be readily andreasonably identified ... further supported by the filingand service of the amended charges giving specific noticeto additional members as their involvement became moreapparent." The General Counsel further asserts that, inany event, the requests to bargain were of a continuingnature, particularly since no answers were given, andtherefore all charges were timely filed.The UMW, in addition, asserts that since it was not for-mally advised that Sewanee no longer represented theRespondents, UMW was justified in continuing to dealwith Ables as having apparent authority, and Respond-ents are estopped from questioning service on Ables.Both the Act, in Section 10(b), and the Board's Rulesand Regulations, in Section 102.14, require that a chargeof unfair labor practices be served "upon the personagainst whom [the] charge is made." The decided casestend to the conclusion that the requirement is for personalservice upon the person charged or his agent. While ser-vice upon members of a joint venture as a whole, particu-larlywhere all are served, seeStuart v.Medahl DamConstructors,236 F.Supp. 126 (W.D. Penna. 1964), theBoard has regularly refused to hold that participation ina multiemployer bargaining unit or in a multiemployercontract constitutes one participant the agent of anotherfor the purpose of accepting service. SeeMoving StorageNegotiating Committee,135NLRB 387;GalvestonMaritime Association, Inc.,122NLRB 692, 697;George D. Auchter Company,102 NLRB881, 885. In-deed, where the agency through which such multiem-ployer bargaining is carried on is completely informal, orhas dissolved, service on the participants personally isrequired if they are to be bound. SeeElectrical Contrac-tors of Troy and Vicinity,116 NLRB 354, 361; cf.Southwestern Colorado Contractors Association,153NLRB 1141. Since service of process must be personal,constructive service, such as that proposed by theGeneral Counsel, cannot be held sufficient. Cf.Cleff andSpear d/b/a Demi,104NLRB 1048. Nor does theUMW's contention, that Respondents are estopped fromcontending that service on Ables was not good service onall, rest on any better footing. However much merit thattheory might have in absence of notice to UMW of thedissolution of Sewanee, here UMW clearly had actualnotice of that fact. Nor has UMW demonstrated that itwas prejudiced by the necessity of serving a copy of thecharges upon all of the employers, who, in the last analy-sis,would be personally responsible for effectuating theduty to bargain raised by the Board's certification. SeeElectricalContractors of Troy, supra; SouthwesternColorado Contractors Assn., supra.However, the argument that Respondents refused tobargain constituteda continuingviolation, in the circum-stances of this case, stands on a firmer basis. It must beborne in mind that the U MW was certified as the bargain-ing representative of the employees involved on June 7,1965.Absent special circumstances, the Respondents20Respondents strongly rely onLocalLodge No. 1424, I.A M (BryanMfg. Co.) v. N.L.R B.,362 U.S.411, and a number of other cases includ-ing AmericanFederationof Grain Millers v. N.L.R.B.,197 F.2d 451177obligation to honor this certification was absolute for thefirst year thereafter.RayBrooksv.N.L.R.B.,348 U.S.96. Both requestsof UMWto Respondents to bargain inaccordance with the obligation imposed by the certifica-tion were made within the certification year.None of theRespondents agreed to bargain as requested and, indeed,none answeredthe UMW's last request of July 19, 1965.Under the circumstances,there can be no question, infact or law,that the requests to bargain were continuingrequests,certainly for the period of the certification year,and it would have been futile for UMW to have con-tinually repeated such requests thereafter.In a somewhat similar situation, the U.S. Court of Ap-peals for the District of Columbia stated,inInternationalUnion,UAW (Aero Corp.) v. N.L.R.B.,363 F.2d 702,706:The Board was justified in construing the Union'sdemands and the Company's refusal as a continuingdemand for recognition and bargaining,and a con-tinuing refusal,when"another formal demand inlightof the Company'sprior peremptory refusalwould have been useless."LocalNo.152 v.N.L.R.B.,120 U.S.App.D.C. 25, 28, 343 F.2d 307,310 (1965).This conclusion is all the more applicable to this casewhere,during the period involved,Respondents were thesubject of a current strike over issues of collective bar-gaining which itself constituted a continuing demand forbargaining,seeScobellChemical Company,Inc.v.N.L.R.B.,267 F.2d 922(C.A. 2), andwhere Respond-ents'failure to answer the request for bargaining, con-stituted in effect, a continuing refusal of the Union'srequest.Cf.N.L.R.B. v. White Construction and En-gineeringCo., Inc.,204 F.2d 950(C.A. 5). Since bothcharges were filed in this proceeding within the certifica-tion year,on the basis of the entire record in this matter,it is found that the charges were timely filed within themeaning of Section 10(b) as to all Respondents previ-ously found to have been properly served.202.The dutyto bargain:On the basis of the record inthis proceeding it is clear that at all times material theUMW was and continues to be the exclusive bargainingrepresentative of the employees in the appropriate bar-gaining unit heretofore found by the Board. Respondentshere represented assert, however, that there was noobligation upon them to bargain with the UMW inresponse to the requests made because of the circum-stances then obtaining. Thus,the brief for the Respond-ents other than Products argues that, after the dissolu-tion of Sewanee,"there was no duty by the former mem-bership [of Sewanee] to sit down and bargain withUMWA as a majority of these companies were out ofbusiness and a great majority of these companies have noemployees,and those still operating had employeeswhom the employers in good faith determined were notrepresentedby UMWA."Respondent Products argues,inter alia,that it had no duty to bargain with the UMWbecause it assertedly was not engaged in coal mine opera-tions and had no employees at the time of the requests tobargain by UMW, and had not had any such employeessince February 1963.It should be noted at the outset that the basic conten-(C.A. 5). Thesecases are distinguishable from the present situation as thedecisions of the courtsinAero Corp.andScobell,supra,show. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDtions now made in respect to the effect upon the unit ofnonoperation of the mines were fully litigated before andconsidered by Trial Examiner Boyls and the Board in theprevious proceeding in which the appropriate unit wasestablished.LeavingasideRespondentProducts'separate contention,which is considered hereinafter, theevidence in the present proceeding is not inconsistent inany material aspect with the facts before the Board at thetime of its prior decision with respect to the unit,and, in-deed,to a substantial extent,supports the prior findingsmade.From the record,itappears that prior to the strike inDecember 1962, there was considerable continuity andstability in the coal fields with which we are here con-cerned.Thisarea was largely controlled by Consolidatedand Products, who leased them from their owners, and inturn either mined the land themselves,or leased certainsections to others who mined the coal under variousfinancial arrangements with Products and Consolidated.These operations were shut down by the strike ofDecember 1962.However,neither Products nor Con-solidated abandoned their efforts to have these areasmined.In May 1963,Consolidated resumed mining coalthrough Grundy,itswholly owned subsidiary,which hasoperated continuously since that time,and has subleasedto others,some of whom, at least,are identical with, orhave substantial connections with,persons who wereoriginalmembers of Sewanee. Consolidated itself hasdirect substantial,or controlling, interest in some of theseoperations in addition to the control it exercises throughGrundy.Coal is also being mined on land controlled byProducts by persons to whom Products has leased part ofthe coal fields which it controls.Among these are in-dividuals who also were connected with Sewanee.As noted by Trial Examiner Boyls, most of the disloca-tions which have occurred among the mine operators whoformed Sewanee-and relied upon by Respondents hereto justify their refusal to bargain-"have resulted eitherdirectly or indirectly from the long and bitter strike whichcommenced on December 26, 1962,and is still inprogress." (152 NLRBat 669.)However,neither the ex-istence of the strike nor the fact that it was sucessful inshutting down a large part of the operations covered bythe unit would justify the refusal to bargain.SeeN.L.R.B.v.Deena Artware,Inc.,198 F.2d 645, 651 (C.A. 6);N.L.R.B.v.PecheurLozenge Co.,Inc.,209 F.2d 393,403 (C.A. 2);N.L.R.B. v. Rutter-Rex ManufacturingCompany,245 F.2d 594,595-596(C.A. 5). Indeed, thevery fact that the strike has succeeded in imposing sucha burden upon interstate commerce makes all the moreimperative the implementation of the policy of the lawthat those involved attempt through collective bargainingto resolve their dispute.Thus the Courtof Appeals fortheSecondCircuitstatedinN.L.R.B.v.PecheurLozenge, Inc.,supra, 403:The existence of a strike does not suspend the obliga-tion on the part of the employer to bargain. InN.L.R.B.v. Remington Rand, Inc.,2 Cir.,130 F.2d919, 927,this Court stated: "Nor does the fact of astrike of itself relieve the employer of his duty underthe Act to bargain collectively with his employees.".On the contrary,the need for carrying out thatobligationwhen a strike is in progress is all thegreater in order that a peaceful settlement of thedisputemay be reached.As the Courtstated inJeffrey-DeWittInsulatorCo. v. N.L.R.B., 4Cir., 91F.2d 134, 140... "If an employer in the presence ofa strike could rid himself of the obligation tonegotiate by declaring further negotiations useless. the statute enjoining collective bargaining wouldlargely fail of its purpose. We do not think that it canbe brushed aside so easily."Nor, for reasons set forth in the decision of the Boardand Trial Examiner Boyls, is this obligation affected bythe fact that some of the original members of Sewaneemay not resume operations at the end of the strike. In-deed, notwithstanding the testimony of some of theoperators involved before Trial Examiner Boyls that theyhad nopresent intention of resuming operations, I amconvinced, as was Trial Examiner Boyls, that a substan-tial number of them are quite likely to resume operationsin the area concerned if favorable conditions can be ob-tained.One prominent example bearingout Trial Ex-aminer Boyls' conclusion is that of Joseph Graham, aformer director of Sewanee and operator of one of theSewanee members. During the hearing before Trial Ex-aminer Boyls he testified,much in the same vein as otheroperators, thathismineswere disabled, his equipmentstolen or damaged, his lease canceled by Products, andthat he had "no intention of operating any mines," and didnot then "have any prospects of any lease arrangementswith anybody." From the record in the present proceed-ing, however, it is clear that Graham is again extensivelyinvolved incoal miningactivities on Products' property.His testimony also indicates that Max Condra, the formerpresident of Sewanee, and Alton Johnson, a formermember,are involved in coal mining operations in thearea. See also footnotes 8-11, above.From the above,it ispatent that a substantial part ofthe unit found appropriate by the Board is presentlyoperating. As pointed out by Trial Examiner Boyls andaffirmed by the Board, the mere diminution of a multiem-ployer unit does not serve to render the unit inap-propriate. It is therefore plain that if Respondents then inexistence had not dissolved Sewanee, the obligation tobargain upon request would be clear. The question theniswhether those Respondents may avoid that obligationby theirunilateral act in dissolving Sewaneeafter thecommencement of collective bargaining.It is plain thatthey may not:The rule and the reason for it have been quite recentlyexplicated by the Court of Appeals for the Second CircuitinN.L.R.B. v. Sheridan Creations, Inc.,357 F.2d 245,247-248, where the court stated:The Board's rule ... that withdrawal from a multi-employer unit is untimely,absent union consent,once negotiations on a new contract have started,seems to us logical. . . . To permit withdrawal afternegotiations commence might well leadto a break-down of the unit.Withdrawal should be restricted tothe period before negotiations to assure that it,is notused as a bargaining lever....Multi-employer bargaining is based on the consentof the parties to treat with one another through theagreed units.A shift inmembershipafternegotia-tions have begun has lively possibilities for disrupt-ing the bargaining process..the potential fordisruption is sufficie-it to justify the Board in adopt-ing a uniform rule for all cases that withdrawal is nottimely once bargaining has begun.Thus,although the dissolution of Sewanee may havedestroyed it as an entity which may serve thereafter as an SEWANEE COAL OPERATORS ASSN.agent of its members, or against which a remedial order inthis proceeding may be entered,this action by the mem-bers of Sewanee may not also serve to insulate thosemembers from the obligation imposed bythe Act thatthey bargain with the duly designated representative oftheir employees for the purposes of collective bargaining.SeeSouthwesternColorado ContractorsAssociation,supra;ElectricalContractorsof Troy, supra.Cf.Employers'Associationof Building Metal Fabricators,149 NLRB 382.It is suggested,however,that because in this case theBoard's unit finding includes persons who may not be inoperation until some later time,the finding is not suffi-ciently definite or fixed to raise an obligation to bargain.Thisargument ignores the fact that at the time therequests to bargain were made the composition of the unitwas sufficiently definite to permit meaningful bargaining,if the members of Sewanee had seen fit to choose thatcourse of action at that time.The fact thatthose Respond-ents did not,brought to fruition in these coal fields "thelively possibilities for disrupting the bargaining process"foreseenby the court inN.L.R.B. v. Sheridan, supra,andundoubtedly contributed to the confusion and lack of sta-bility complainedof byRespondents here.21There is also no factual basis in the record for the con-tention made by Respondents (other than Products) thatRespondents now operating determined in good faith thattheir employees were not representedby UMW.Indeed,to the extent that adherenceto the UMWhas beendiluted,thismust necessarily be attributed to the Re-spondent's refusal and failure to honor the certification ofthe Board and bargainwith the UMWas the represent-tive of the employees involved.Special consideration must be given to Products' con-tentions that it was not a member of Sewanee and hadgiven only limited authorization to the association,as wellas the contention that Products ceased coal mining opera-tions in January 1962, and terminated all employees en-gaged in coal operationsby March 1963.In its brief,Products argues that"To theextent that Miss Boyls hasmade any contrary findings,such findings must be disre-garded becausetheywere and are notfactuallycorrect."With respect to Sewanee'sauthoritytoact forProducts, the only probative evidence in the record madebeforeme is the testimony of UMW RepresentativeTurnblazer that after Products notifiedUMW that it hadclosed itsmine,Products thereafter,"stated thatSewaneeCoal Operators'Association would bargain forthem." Thistestimony is undenied and is credited.22In the original representation proceeding,it is shownthat Products was named in the UMW petition as one ofthe operators which had authorized Sewanee to act forthem in bargainingwith the UMW,and no dispute wasraised concerning this during that proceeding,although an21The record indicates that the Sewanee members believed that theUMW would not settle for less than a standard agreement, under whichthey felt they could not economically survive CfPennington v UnitedMine Workers of America,250 F Supp 815 (E D Tenn , 1966) How-ever, it is not argued that the parties had bargained to an impasse and theprobative evidence before me would not sustain such a conclusion In anyevent, a considerable amount of time had elapsed since the last poor meet-ing between the UMW and Sewanee members, with an intervening Boardcertification, and an offer by the U MW to bargain on all issues No matterhow the Sewanee group felt about the course of bargaining when negotia-tions were previously broken off, these circumstances required a resump-tion of bargaining upon request It cannot be presumed that the UMWwould have negotiated in bad faith.179issue was raised concerning Sewanee's authority to actfor Grundy. Indeed, on page 342 of the record taken onJune 21, 1963, counsel for Sewanee listed Products as amember of Sewanee.23 The Board's Decision andDirection of Election in that proceeding, dated Sep-tember 20, 1963, points out that Products, like Grundyand Consolidated, had conditioned Sewanee's negotiationwith the UMW in their behalf on certification by theBoard of UMW. As the Board found in its decision inconnection with Grundy's membership in Sewanee, thatcondition has been met. It follows from the Board's Deci-sion that Products, as well as Grundy and Consolidated,became an unconditional member upon the accomplish-ment of the condition precedent stated. Trial ExaminerBoyls, in her report to the Board, found Products to be amember of Sewanee. It does not appear that any excep-tions were filed to this finding.With respect to Products' operations, it was stipulatedin the representation proceeding that Products, as of June21, 1963, had three employees, as the Board found in itsDecision of September 20, 1963. It was also indicated atthat hearing that these employees had been temporarilylaid off and told that they would be recalled to work assoon as possible, this being dependent on Products beingable to "get some coal." Although in the election amongemployees of members of Sewanee approximately 80 ofthe challenged ballots were cast by persons claiming to beemployees of Products, and the Regional Director's re-port on elections and challenges states that Sewaneeclaimed that Products, among others, had ceased opera-tions before the election, no claim was advanced on therecord at the hearing before Trial Examiner Boyls on thechallenged ballots that Products had not been a memberof Sewanee or had no employees.In the circumstances of this record it is plain thatProducts was properly included in the unit within whichthe election was conducted, and that upon the certifica-tion of the UMW, Products became obligated to bargainwith the UMW, jointly together with the other Respond-ents.In the hearing before me, Henry Don Kohl, assistantsecretaryofProducts,who clearly was not wellacquainted with Products' mining operations, testifiedthat Products had discontinued operations of its coalmine as of January 31, 1962,24 and terminated all but oneor two men, who were terminated in February or March1963, when Products ceased purchasing coal. Kohl ad-mitted that he had no personal knowledge of whetherProducts would or would not resume mining, itself.This evidence presents no basis for Products' requestthat the Board's prior finding be overturned. Theevidence presented is not newly discovered. There weretwo prior occasions-both before and after the elec-tion-upon which Products could have litigated its con-22 In its brief, Products states "Respondent Products has never deniedthat on or about November 16, 1962, it advised the Mine Workers as tothe fact that Sewanee had been given a limited authorization to meet withthe Union on Respondent Products behalf While such authorization mayhave had or could have had certain legal consequences insofar asestablishment of a bargaining unit on a multiemployer basis is concerned,itdid not have, nor does it have the legal consequence of making Re-spondenta memberof Sewanee Association "23The formal papers in that proceeding contain an affidavit thatProducts was served by regular mail with notice of the hearing in thatproceeding set for June 19, 1963 (Bd. Exh 1J)24Kohl's reference to the "end of 1962" at it p 87, 11 20-21, shouldread "end of 1961," as Products Exh 2 makes clear310-5410-70-13 180DECISIONSOF NATIONALLABOR RELATIONS BOARDtention that it had terminated its employees.25 It not onlydid not do so, but its agent Sewanee represented to theBoard that Products had three employees, indicated to beon temporary layoff. Since Products had discontinued thepurchase of coal and laid these men off only after thebeginning of the strike, a full year after it closed down itsmine, it is plain that this layoff was the result of the strike,and was not due to the prior closing of Products'mine. Inthese circumstances, and considering Kohl's lack offamiliarity with Products' mining operations, I do not be-lieve that Kohl's testimony that these men were "ter-minated" is necessarily inconsistent with their statusbeing that of employees temporarily laid off because ofthe strike, as indicated in the representation proceeding.It is found that this latter status certainly continuedthrough the time of the refusal and failure to bargain withthe UMW on request.3.The allegation that UMW engaged in a competitivebusiness:Respondents other than Products request thatjudicial notice be taken of the findings of fact of the U.S.Distrsict Judge inPennington v. United Mine Workers,supra,asserting that it was found as a fact that "during aportion of this time United Mine Workers held substan-tial ownership of companies in competition with us." TheGeneral Counsel disputes that such findings were made.The UMW contends that it is not appropriate for the TrialExaminer to take as facts in this proceeding, matter deter-mined in another proceeding, on different issues, and in-volving different parties.While the Trial Examiner has serious doubts thatfindings of such nature, made in such circumstances,should be given the weight requested by Respondents,the issue has been duly considered in accordance with therequest made. This task was made particularly difficult bythe fact that the decision referred to is quite lengthy, deal-ing with legal theories not involved here, and no effortwas made by Respondents to point out the parts of thedecision relied upon or to argue the effect of the findingsmade.Reference to the opinion of the court indicates thatwhileWest Kentucky Coal Company, in which UMWheld substantial financial interest, did, at one time, com-pete with operators in Marion, Grundy, and Sequatchiecounties to some extent for sales of coal to the WidowsCreek plant of TVA, see 257 F.Supp. at 835, 845-846,857-858, the UMW divested itself of its investment inthis company about the last of September 1963. See 257F.Supp. at 849. In these circumstances, it must be heldthat Respondents failed to establish that during the timesmaterial to this proceeding the UMW was engaged insuch competitive enterprises that it would not effectuatethe policies of the Act to order Respondents to bargainwith the UMW as the representative of the employees inthe appropriate unit.4.The allegations that Respondents have beendeprived of due process:These arguments are advancedchiefly by Products. Products complains that the GeneralCounsel has taken the position that this matter could besettled, without litigation, only if all Respondents agreedto bargain jointly, thus allegedly preventing Productsfrom settling the issues framed by the complaint againstit separately from the other Respondents. The GeneralCounsel's position, which apparently has been consistentthroughout'26 however, is merely that no one of theRespondents may unilaterally withdraw from the mul-tiemployer unit at such a clearly inappropriate time. Suchseparation from the multiemployerunit,however, ispossible through mutual consent of the employer and theunion involved to bargain separately. SeePublicity En-gravers, Incorporated,161 NLRB 221, cf.N.L.R.B. v.Tower Iron Works, Inc.,366 F.2d 189 (C.A. 1). Productshas at no time indicated its willingness to bargain withUMW separately, but, to the contrary, has consistentlydenied any obligation to honor the Board's certification.On the basis of the circumstances obtaining here, and par-ticularly for the reasons expressed by the court inN.L.R.B. v. Sheridan Creations, Inc., supra,and by theBoard inSouthwestern Colorado Contractors Assn.,supra,I find no abuse of due process on the part of theGeneral Counsel in asserting that Products could not uni-laterally withdraw from the multiemployer unit.For reasons discussed herein, there is also no merit tothe further argument that Respondents were deprived ofdue process and the right to adequately defend by the al-leged vagueness of the unit found by the Board or by thealleged confusing nature of the General Counsel's theoryadvanced in support of the complaint.F.Conclusions as toCase10-CA-6350From the above it is clear that all Respondennts (ex-cept possibly New Floyd) received an adequate requestto bargain with UMW during the certification year in ac-cordance with the certification issued by the Board, andallfailed or refused to do so. Timely service of thecharges was had on all Respondents with the exception ofNew Floyd and the possible exception of Easy andWhitwell.27There is no question, as a matter of practical fact, thatthe Respondents as a group, and individually, refused tohonor the certification of the UMW, held aloof from theprocesses of collective bargaining as a method of resolv-ing the disputes that were the causes of a considerableparalysis of operations in the coal fields of southeasternTennessee, and thereby set at naught the policies of lawwhich seek to encourage the solution of just such disputesby the procedures of negotiation between the parties in-volved.Collective bargaining is not always an easy tool for theresolution of difficulties, nor will it solve all problems,and particularly not to the satisfaction of all parties on alloccasions. But this is not an accepted reason for spurningitwhen required by the law to negotiate. The bargainingprocess is a viable, time-tested instrument for the adjust-ment of industrial disputes in a democratic society, andadaptable to the needs of the occasion where minds -onboth sides -are willing to the task, and the intent of theparticipants is to solve the problem at hand in good faith.This task the UMW asserted it was willing to undertake,the occasion was proper and opportune for the effort, butRespondents plainly were unwilling to undertake the25The Trial Examiner in this matter ruled that an alleged informalprotest made to the Board's Regional Office by Products before the elec-tion was not material or probative26Respondents contend th-'t the Regional Director refused to processindividual separate charges against Respondents Respondent SewaneeExh 2 shows that the UMW withdrew such individual charges filed inNovember 196527The Trial Examiner would have reopened the record to determine thereason for the return of the charges sent to Easy and Whitwell, except forthe resolution of the issuesmadehereinafter SEWANEE COAL OPERATORS ASSN.181required responsibility whereby the UMW request tonegotiate could be validated.For the reasons set forth herein, I find that the Re-spondents who failed or refused to bargain with the UMW(other than Sewanee) upon request, as set forth herein,and who were served with the charges in this matterwithin the certification year, thereby violated Section8(a)(1) and(5) of the Act.Because of Respondents'past unilateral action un-dermining the stability of the unit and their further con-duct in repudiation of the obligations imposed by law, andin frustration of the procedure of collective bargaining, itis necessary that a specific and particular remedy be ap-plied in these circumstances, which will serve to stablizethe situation presented and effectuate the purposes of theAct. It is particularlyessentialthat such remedy not per-mit the failure or refusal of one or more of Respondentsto comply with the Recommended Order to serve afurther frustration of the policies of the law.Itwill therefore be recommended that all of theRespondents shall, jointly together with such other com-panies as come within the unit described by the Board,upon request, bargain with the UMW, in good faith, for areasonable period, but not less than 12 months, and, if acollective-bargaining agreement is arrived at, reduce suchagreement to writing and execute it, this recommendationbeing subject to the following exceptions and un-derstandings:1.The order will apply to New Floyd and Sewanee.SeeSouthwesternColorado Contractors Assn.,153NLRB 1141;Electrical Contractors of Troy, Inc.,116NLRB 354, 361. Although forreasonsset forth above, nofinding of violation of the Act is made with respect toEasy and Whitwell, it is manifestly necessary in the effec-tuation of the policies of the Act that these Respondentstogether with all other persons within the unit descriptionhonor the certification of the UMW and bargain with it ingood faith in an effort to resolve the disputes betweenthem. Although the inadequacy of proof of service of thecharges with respect to these two Respondents maypreclude a finding of violation of the Act or the issuanceof a cease-and-desist order against them,in the circum-stances of this case,an order directing them to bargaininthe futurejointly together with other Respondents in themultiemployer unit is appropriate in these circumstances,in order to effectuate the policies of the Act. Cf.N.L.R.B.v. Joe and Mike Caldarera d/bla Falstaff DistributingCompany,209 F.2d 265, 268-269 (C.A. 8) (holding thatalthough a cease-and-desist order was not justified in theabsence of proof of a past request to bargain and refusalby respondents there, an order to bargainin the futurewas justified by the Board's finding that the union thereinvolved was the representative of the employees in theunit).2.In the event that less than all Respondents, or thoseobligated to bargain with the UMW in accordance withtheDecision of the Board, agree to bargain with theUMW upon requestas requiredby the Order recom-mended herein, the UMW, of course, may agree to bar-gain separately with those persons covered by the unitwho agree to comply with the Order. Cf.Publicity En-gravers, Incorporated, supra.This, obviously, shall notrelieve the obligation to bargain as part of the multiem-ployer unit, when circumstances permit.3.The Board's description of the unit includes allformer members of Sewanee and their successors in in-terest,excluding only those members who do not resumeoperations as described by the Board. Respondents' con-tention that this description is so incomplete as topreclude bargaining mistakes the situation.The Board'sfindings provide a unit which is definite and ascertainableat each stage at which the obligation to bargain is to befulfilled, but which also provides for necessary continuityand stability in a shifting industrial environment.As shown by their appearance and participation inthese proceedings(exceptCardell,New Floyd, andSewanee)all of theRespondents are in existence,and all(except possibly New Floyd and Sewanee) are before theBoard, and subject to its jurisdiction in this proceeding.Obviously, as previously found, all (except New Floydand Sewanee) are presently obligated to carry out theobligation required by the Board's certification of UMW.The mere fact that a Respondent was not operating at thetime of the prior request to bargain, or is not now operat-ing, is not sufficient, for reasons previously stated to ab-solve such Respondent from the obligation to bargainwith the UMW as the designated representative of theemployees in the unit. However, if any such Respondentcontinues completely inoperative and outside the unit asdescribed by the Board -a situation within the control ofsuch Respondent-it may avoid the obligation imposedby the Order hereinafter recommended. This is a matterto be determined, if necessary, in compliance proceedingsbefore the Board. SeeTerrace Lumber Company,154NLRB 1109, fn. 2; cf.Employers' Assn. of Bldg. MetalFabricators, etc., supra.G. Case 10-CA-6172It is admitted that H. Willis Flynn, the sole owner ofRespondent Flynn, about December 1963, formedRespondent Sycamore, which, under the name and styleof Poplar Coal Company, Inc., on or about April 14,1965, began operating a mine entry in the geographic areainvolved here. It has previously been found that bothRespondents Sycamore and Poplar are within the unitdescribed by the Board in the representation proceeding.The mine involved apparently is the same mine whichFlynn in testimony before Trial Examiner Boyls on June17, 1964,stated he had opened with assistance fromGrundy, or while he was working for Grundy.It is further admitted that Sycamore under the tradename andstyle of Poplar on or about July 16, 1964,recognized Southern Labor Union as the bargainingrepresentative of its production and maintenance em-ployees at the mine in question and executed a 3-year col-lective-bargaining agreement with that union coveringthose employees and has continued to maintain thatagreement in force and effect.The originalcharge inCase 10-CA-6172 was filed onJuly 1, 1965, and served on July 9, 1965.In its separate brief, Respondent Sycamore, in additionto the defenses set forth in Case 10-CA-6350, arguesthat the complaint in this part of the proceeding must bedismissed under the provisions of Section 10(b) of theAct. It asserts thatsince the charges werefiled andserved more than 6 months after the execution of theagreement, the validity of the agreement at the time of itsexecution is not subject to attack. Respondent Sycamorefurther contends that under the holding of the SupremeCourt inLocal Lodge No. 1424, I.A.M. [Bryan Mfg.Co.] v. N.L.R.B.,362 U.S. 411, since no illegality wasshown to exist on the face of the agreement,the meremaintenance of the agreement thereafter cannot be heldto be a violation of the Act. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDIn theBryancase,the employer signed a collective-bargaining agreement with IAM containing a provisionrequiring union membership at a time when that union didnot representa majorityof the employees in the unit.Charges attacking the employer's recognition of and con-tract with IAM were not filed until more than 6 monthsafter the execution of the agreement.Itwas concededthat the 6-month limitation of Section 10(b) precluded afindingthat the Acthad been violated by the execution ofthe agreement,but it was contended that the continuedmaintenance and enforcement of that agreement withinthe 6-month period prior to the filing of the charges con-stituted a violationof the Actsupporting the Board'sorder striking down the agreement in that case.The Courtdisagreed,reasoning that since the agreement was legalon its face,and no other independent or continuing eventexisted within the limitation period affecting the validityof the agreement,the only evidence of its illegality wasthat it had been illegally executed,a finding that theBoard was barred from making by the provisions of Sec-tion 10(b) of the Act.To permit the time-barred event tobe so used, the Courtstated,"in effect results in revivinga legally defunct unfair labor practice" (362 U.S. at 417),which would be contrary to the Congressional policiesexpressedin the Act.However, the Court madeitclear that its decision inBryanwas limited to the situation there presented,stating.we need not go beyond saying that a finding of viola-tion which is inescapably grounded on events predatingthe limitations period is directly at odds with the purposesof the 10(b) proviso" (362 U.S. 422 fn. 14). Appended tothis sentence is a footnote which is highly relevant to thesituation before us here,reading as follows:Katz v.N.L.R.B.,196 F.2d 411, andN.L.R.B. v.Gaynor News Co.,197 F.2d 719,relied on belowand in dissent here,arose under provisionsof the Act... which permitted union security agreements onlywith unions which possessed a Board certificate thata union security clause had been authorized at a spe-cial election of the employees involved.While thelanguage,and perhaps the approach,of these casesmay be considered inconsistent with the principleswe deem governing here,the decisions on their factspresent no such difficulty.Proof of the nonexistenceof such a certificate,whichof coursewas acontinu-ing fact,plainly did not require resort to testimonyabout past events; rather the issue was much like onearising out of an agreement illegal on its face, theonly difference being that a separate instrument wasinvolved. [Emphasis supplied.]In the present situation,in like case,irrespective of thesituation under which the agreement with Southern LaborUnion came into existence,that agreement is now andhas been inconsistent withthe continuingcertificationofUMW and Sycamore's continuing obligation to recognizeand bargainwith UMWas the exclusive representative ofits employees.In fact,the continuing maintenance of theagreement constitutes a continuing refusal to recognizethe obligation required by the Board'scertification,which,within the distinction made by theCourt inBryan,is "a continuing fact,"contained in a separate instrumentrendering the agreement with Southern Labor Union il-legal, quite apart from evidence as to the context in whichthat agreement was executed.For the reasons stated,Respondents'contention thatthe complaint in Case 10-CA-6172 is barredby Section10(b) of the Actmust be rejected.It is therefore foundthat Respondent Sycamore and RespondentPoplar bymaintaining its collective-bargaining agreementwithSouthernLabor Unionafter January 8, 1965, violatedSection 8(a)(1) and(2) of the Act.28CONCLUSIONS OF LAW1.The Respondents,other thanNew Floyd,are en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.UMW and SouthernLabor Unionare labor or-ganizations within the meaning of Section2(5) of the Act.3.The unitappropriate for collective bargainingwithin the meaning of Section9(b) of the Actis the fol-lowing: "All production and maintenance employees ofcoalmining operators who were formerly members ofSewanee Coal Operators Association,including those notoperating but who resume operating old mines before orafter the conclusion of the strike, and including also thoseindividuals who had sole or controlling interest in a cor-poration which was a mamber of Sewanee Coal Opera-torsAssociationwho form another corporation andoperate a new or different mine in Marion,Grundy, andSequatchie counties in Tennessee,excluding office cleri-cal employees,professional employees,technical em-ployees, owner-operators, mine foremen,and other super-visors as defined inthe Act."4.Since on or about June7, 1965, UMW hasbeen andcontinues to be the exclusive representative of the em-ployees in the aforesaid appropriate unit for the purposesof collective bargaining within the meaning of Section9(a) of the Act.5.TheRespondents named in footnote 1 herein, ex-cept Sewanee,New Floyd,Easy,and Whitwell,have en-gaged in and are engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and(5) of the Act.6.Respondents Poplar and Sycamore have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(1) and(2) of the Act.7.Theaforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIt having been found that certain of the Respondentsherein have violated the Act and,for reasons set forthhereinabove,certain particular remedies being requiredin the circumstances,the following order,which is neces-sary to effectuate the policies of the Act,isrecom-mended:RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law,and upon the entire record in this case, the28 It may be noted that quite apart from the finding that Respondentsviolated the Act by maintaining this agreement, it is quite clear that thecontinued maintenance of the agreement would be completely incompati-ble with the obligation of Sycamore and Poplar to bargain with UMW onrequest which has previously been found,and it would be necessary in theeffectuation of those findings to order that Sycamore and Poplar cease anddesist from recognizing Southern Labor Union as the representative ofemployees in the appropriate unit and from giving effect to the agreementwith that union SEWANEE COAL OPERATORS ASSN.Respondents set forth in footnote 1, above, with the ex-ception of Sewanee and New Floyd, their officers,agents, successors,29 and assigns, shall:1.Cease and desist from:30(a)Refusing to bargain collectively with United MineWorkers of America as the exclusive bargainingrepresentative of the employees in the appropriate unitset forth hereinabove, jointly together with the otherRespondents (except Sewanee and New Floyd), ortogether with other persons within the description of theappropriate unit, or separately, as may be mutuallyagreed upon between the Respondents, or any of them,and the UMW.(b)RecognizingSouthernLaborUnion as therepresentative of employees in the appropriate unit setforth above for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act, as long asthat union has not been certified by the Board as suchrepresentative, and from giving effect to the collective-bargaining agreement entered into with Southern LaborUnion on or about July 16, 1964, for a 3-year term, or toany extensions, renewals, or modifications thereof, or anyother contract or agreement between RespondentsSycamore and Poplar and the said labor union which maynow be in force; provided, however, that nothing in thisRecommended Order shall require either RespondentsSycamore or Poplar to vary or abandon any wages, hours,seniority, or other substantive feature of its relations withits employees which said Respondents have establishedin the performance of the aforesaid agreement, or toprejudice the assertion by employees of any rights theymay have thereunder.31(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, bargain collectively with UnitedMine Workers of America as the exclusive bargainingrepresentative of employees in the appropriate unit setforth hereinabove, jointly together with the other Re-spondents (except Sewanee and New Floyd), or togetherwith other persons within the description of the appro-priate unit, or separately, as may be mutually agreed uponbetween the Respondents, or any of them, and the UMW,for a reasonable period, but not less than 12 months and,if an agreement is reached, embody such understandingin a signed agreement.(b)Withdraw and withhold recognition from SouthernLabor Union as the collective-bargaining representativeof employees in the appropriate unit set forth above, un-less and until the Board shall certify Southern LaborUnion as such representative.32(c)Post at the mines presently operating and mail tothe employees not working because of layoff or the cur-rent strike at their last known address, copies of the at-tached noticemarked "Appendix A," except thatRespondents Sycamore and Poplar shall post and mailcopies of the attached notice marked "Appendix B."33Copies of said notices, to be furnished by the RegionalDirector for Region 10, after being signed by the ap-propriate Respondents' representative, shall be mailedand posted by the appropriate Respondent, as herein pro-vided, immediately upon receipt thereof, such posting tobe maintained by the Respondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.183Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 10, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.3421 In the circumstances of this case the term "successor" shall includeany operators of coal mines in Marion, Sequatchie, and Grundy countiesin Tennessee formed or controlled by a person who had sole or controllinginterest in one of Respondents during or since September 1962 (the dateof the formation of Sewanee)30The provisions of subparagraph I of the Recommended Order shallnot apply to Respondents Easy and Whitwell.31The provisions of this subparagraph (b) shall be applicable only toRespondents Sycamore and Poplar, their officers, agents, successors, andassigns32The provisions of this subparagraph (b) shall apply to RespondentsSycamore and Poplar, their officers, agents, successors, and assigns.33 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "31 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, what stepsRespondents have taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interfere with the efforts of UnitedMineWorkers of America to negotiate for orrepresent our production and maintenance em-ployees, excluding office clerical employees, profes-sional employees, technical employees, and super-visors as defined by law, with respect to the wages,hours, and working conditions of those employees.[EACH NOTICE SHALL BEAR,AT THIS PLACE, THE NAMEOF A RESPONDENT NAMEDIN FOOTNOTE I OF THEDECISION, EXCEPT FORSEWANEE, NEW FLOYD,SYCAMORE, AND POPLAR](Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 528 Peachtree-Seventh Building, 50 Seventh Street, NE., Atlanta, Geor-gia 30323, Telephone 526-5741. 184DECISIONSOF NATIONALAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct, asamended,we hereby notify our em-ployees that:WE WILL bargain collectively, upon request, withUnited Mine Workers of America, as the representa-tive of our production and maintenance employees,excluding office clerical employees,professional em-ployees, technical employees,and supervisors asdefined by law, and will sign any agreement coveringwages,hours, and working conditions of those em-ployees agreed between the Company and theUnion.WE WILL NOT recognize or deal with SouthernLabor Union as the representative of our productionand maintenance employees,excluding office clericalemployees,professional employees,technical em-ployees,and supervisors as definedby law,unless itis certified by the Board as a representative of thoseemployees,or continue in effect our contract withSouthern Labor Union, effective July 16, 1964, orany other agreement with that Union which may nowbe in force covering those employees.LABOR RELATIONS BOARDWE WILL NOTin any like or related manner inter-fere with,restrain,or coerce our employees in the ex-ercise of their rights under Section7 of the Act.POPLAR COAL COMPANY,INC.(Employer)DatedByDatedBy(Representative)(Title)SYCAMORECOAL COM-PANY, INC.(Employer)(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board's Regional Office, 528 Peachtree-Seventh Building, 50 Seventh Street, NE., Atlanta, Geor-gia 30323, Telephone 526-5741.